DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamei (JP Patent No.2002-362792).
	With respect to Claim 1, Kamei, Figures 1-2, teaches a tether 1, comprising: 
a housing 1A,1B defining a cord aperture 5; 
a spool 3 located within the housing 1A,1B and configured to rotate about a spool axis in either an extending direction or a rewinding direction; 
a cord 6 wound around the spool 3 and configured to pass through the cord aperture 5; 
a spool biasing member 5 coupled to the spool 3 and configured to bias the spool 3 to rotate in the rewinding direction to retract the cord into the housing 1A,1B; and 
a retractor lock 8 movable between a locked position and an unlocked position, wherein the retractor lock 8 is configured to prevent rotation of the spool when in the locked position (see Figure 1) and allow rotation of the spool in the unlocked position, and wherein the retractor lock 8 is configured to move from the locked position to the unlocked position in response to a threshold cord force on the cord.  
Claim 2, Kamei further teaches the tether further comprising a gear 7 having a plurality of teeth 7A and coupled to the spool 3, wherein the retractor lock 8 includes a pawl 8A configured to interface with at least one of the teeth 7A when the retractor lock is in the locked position.  
With respect to Claim 5, Kamei further teaches a belt clip 12 coupled to the housing and defining a lanyard aperture.  
With respect to Claim 6, Kamei further teaches a carabiner 14 coupled to a distal end of the cord (at 6D) and configured to selectively couple the tether to another object K. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei as applied to Claims 1-2 and 5-6 above, and further in view of Hicks (U.S. Patent No. 8,220,676).
 With respect to Claim 7, Kamei is advanced above.
Kamei teaches all the elements of the tether except for wherein the housing defines a carabiner recess, wherein the cord aperture opens into the carabiner recess, and wherein the carabiner is at least partially received by the carabiner recess when the cord is fully retracted.
However, Hicks, Figures 1-3, teaches wherein the housing defines a carabiner recess 31,33, wherein the cord aperture opens into the carabiner recess 31,33, and wherein the carabiner 13,14 is at least partially received by the carabiner recess 31,33 when the cord is fully retracted (See Figure 3).
.
Allowable Subject Matter
Claims 3-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 3-4 would be allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the tether set forth including the housing defines a locked recess, wherein the retractor lock includes a protrusion that is received by the locked recess while the retractor lock is in the locked position to secure the retractor lock in the locked position, and wherein the protrusion exits the locked recess in response to the threshold cord force to allow the retractor lock to move to the unlocked position.  
	None of the references of the prior art teach or suggest the combination of elements of the locked recess wherein the retractor lock includes a protrusion that is received by the locked recess while the retractor lock is in the locked position as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the tether in the manner required by the claims.
	Claims 8-10 would be allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the tether set forth 
	None of the references of the prior art teach or suggest a carabiner lock including a protrusion movable between an extended position and a retracted position and configured to selectively hold the carabiner in the carabiner recess, wherein the protrusion moves from the extended position to the retracted position in response to a threshold carabiner force being exerted on the carabiner to release the carabiner from the carabiner lock as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the tether in the manner required by the claims.
	Claims 15-23 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the tether set forth including a cord; a cleat defining a slotted opening, wherein the cleat is positioned on the exterior of the housing and configured to allow the cord to selectively pass into the slotted opening of the cleat, wherein the cleat prevents retraction of the cord while the cord is located inside of the slotted opening, and wherein the cleat is formed from a single piece of flexible plastic.
	None of the references of the prior art teach or suggest all the elements of the cleat as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the tether in the manner required by the claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654